                Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 1 of 31



 1   Mark C. Mao (SBN 236165)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 3   Telephone:    (415) 293-6800
     Facsimile:    (415) 293-6899
 4   Email:        mmao@bsfllp.com

 5   Menno Goedman (SBN 301271)
     BOIES SCHILLER FLEXNER LLP
 6   1401 New York Ave. NW
     Washington, DC 20005
 7   Telephone:   (202) 237-2727
     Facsimile:   (202) 237-6131
 8   Email:       mgoedman@bsfllp.com

 9
     Attorneys for Plaintiffs Ripple Labs Inc.
10   and Bradley Garlinghouse

11
                                        UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                         SAN FRANCISCO DIVISION
14
   RIPPLE LABS INC., a Delaware corporation; and Case No. 20-cv-2747-LB
15 BRADLEY GARLINGHOUSE, an individual,

16                        Plaintiffs,                 PLAINTIFFS’ OPPOSITION TO MOTION TO
                                                      DISMISS
17         v.
                                                      Date:    October 22, 2020
18 YOUTUBE, LLC, a Delaware company,                  Time:    9:30 a.m.
                                                      Place:   Courtroom B, 15th Floor
19                        Defendant.                  Judge:   Magistrate Judge Laurel Beeler

20                                                    Complaint filed: April 21, 2020
21

22

23

24

25

26

27

28


                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 2 of 31



 1                                                       TABLE OF CONTENTS

 2

 3 I.     INTRODUCTION ...........................................................................................................................1
 4 II.    FACTS .............................................................................................................................................2
 5        A.         The Parties ...........................................................................................................................2
 6        B.         A Scam Thrives on YouTube ..............................................................................................3
 7        C.         YouTube Materially Contributes to the Scam, Instead of Stopping It ................................5
 8        D.         The Scam Irreparably Harms Ripple and Mr. Garlinghouse ...............................................7
 9 III.   ARGUMENT ...................................................................................................................................8
10        A.         YouTube Knew of Trademark Infringement, But Failed to Stop the Scam ........................8
11        B.         YouTube Is an Information Content Provider and Cannot Invoke Section 230
                     Immunity ............................................................................................................................16
12
          C.         Plaintiffs’ UCL and Right of Publicity Claims Are Well Pleaded ....................................21
13

14 IV.    CONCLUSION ..............................................................................................................................25

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              ii
                                             OPPOSITION TO MOTION TO DISMISS
                                                   CASE NO. 20-cv-2747-LB
                     Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 3 of 31



 1                                                          TABLE OF AUTHORITIES

 2 Cases

 3 Barnes v. Yahoo!, Inc., 570 F.3d 1096 (9th Cir. 2009)............................................................................. 16

 4 Berry v. Webloyalty.com, Inc., 2010 WL 8416525 (S.D. Cal. Nov. 16, 2010) ........................................ 21

 5 Chloe SAS v. Sawabeh Info. Servs. Co., 2014 WL 4402218 (C.D. Cal. Sept. 5, 2014) ..................... 12, 13

 6 Coach, Inc. v. Celco Customs Servs. Co., 2012 WL 12883972 (C.D. Cal. Oct. 31, 2012) ................ 15, 16

 7 Cross v. Facebook, 14 Cal. App. 5th 190 (2017) ............................................................................... 22, 23

 8 Dyroff v. Ultimate Software Grp., 934 F.3d 1093 (9th Cir. 2019)........................................................... 19

 9 Emery v. Visa Int’l Serv. Ass’n, 95 Cal. App. 4th 952 (2002) .................................................................. 24

10 Erickson Prods., Inc. v. Kast, 921 F.3d 822 (9th Cir. 2019) ................................................................... 12

11 Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157 (9th Cir.
      2008) .............................................................................................................................................. passim
12
   Fonovisa, Inc. v. Cherry Auction, Inc., 76 F.3d 259 (9th Cir. 1996) .................................................... 9, 15
13
   Ford Dealers Ass’n v. Dep’t of Motor Vehicle, 32 Cal.3d 347 (1982) ..................................................... 23
14
   Fraley v. Facebook, 830 F. Supp. 2d 785 (N.D. Cal. 2011) ......................................................... 18, 20, 23
15
   Free Kick Master LLC v. Apple Inc., 2016 WL 777916 (N.D. Cal. Feb. 29, 2016) ................................. 15
16
   Gibson v. Craigslist, Inc., 2009 WL 1704355 (S.D.N.Y. June 15, 2009) ................................................ 20
17
   Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150 (N.D. Cal. 2017)........................................................... 20
18
   In re Bitconnect Securities Litigation, 2019 WL 9104318 (S.D. Fla. Aug. 23, 2019) ............................. 19
19
   In re NCAA Student-Athlete Name & Likeness Licensing Litig., 724 F.3d 1268 (9th Cir. 2013)............. 21
20
   In re Tobacco II Cases, 46 Cal. 4th 298 (2009).................................................................................. 24, 25
21
   Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d 398 (6th Cir. 2014) .................................... 19, 20
22
   Kimzey v. Yelp! Inc., 836 F.3d 1263 (9th Cir. 2016) ........................................................................ passim
23
   Leite v. Crane Co., 749 F.3d 1117 (9th Cir. 2014) ..................................................................................... 1
24
   Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980 (9th Cir. 1999) .................................. 12
25
   Louis Vuitton Malletier, S.A. v. Akanoc Sols, Inc., 658 F.3d 936 (9th Cir. 2011) ............................ 8, 9, 11
26
   Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc., 591 F. Supp. 2d 1098 (N.D. Cal. 2008) ............. 11-12
27
   Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC, 287 F. Supp. 3d 1338 (N.D. Ga. 2017) ..................... 13
28
   McKay v. Hageseth, 2007 WL 1056784 (N.D. Cal. Apr. 6, 2007) ........................................................... 24
                                                                                iii
                                                OPPOSITION TO MOTION TO DISMISS
                                                             CASE NO. 20-cv-2747-LB
                    Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 4 of 31



 1 Omega SA v. 375 Canal, LLC, 2013 WL 2156043 (S.D.N.Y. May 20, 2013) ......................................... 14

 2 People v. Toomey, 157 Cal. App. 3d 1 (1984) .......................................................................................... 24

 3 Perfect 10, Inc. v. Google, Inc., 2010 WL 9479060 (C.D. Cal. July 30, 2010 ......................................... 23

 4 Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788 (9th Cir. 2007) .......................................... 2, 23-24

 5 Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1222 (N.D. Cal. 2014)........................................................... 17

 6 Podolsky v. First Healthcare Corp., 50 Cal. App. 4th 632 (1996) ........................................................... 25

 7 Ray v. BlueHippo Funding, LLC, 2008 WL 1995113 (N.D. Cal. May 6, 2008) ...................................... 24

 8 Rivas v. Physician Labs., Inc., 2018 WL 6133722 (C.D. Cal. Oct. 24, 2018) ......................................... 24

 9 Sarver v. Chartier, 813 F.3d 891 (9th Cir. 2016) ..................................................................................... 22

10 Spy Optic, Inc. v. Alibaba.com, Inc., 163 F. Supp. 3d 755 (C.D. Cal. 2015) ...................................... 10-11

11 Spy Phone Labs LLC v. Google, Inc., 2016 WL 6025469 (N.D. Cal. Oct. 14, 2016) .................. 10, 11, 15

12 Spy Phone Labs LLC v. Google, Inc., 2016 WL 1089267 (N.D. Cal. Mar. 21, 2016) ....................... 11, 13

13 Theta Chi Fraternity, Inc. v. Leland Stanford Junior Univ., 212 F. Supp. 3d 816 (N.D. Cal. 2016) ......... 9

14 Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93 (2d Cir. 2010) ........................................................... 11, 13, 14

15 Y.Y.G.M. SA v. Redbubble, Inc., 2020 WL 3984528 (C.D. Cal. July 10, 2020) ....................................... 13

16 Codes & Statutes

17 47 U.S.C. § 230(c)(1) ......................................................................................................................... passim

18 47 U.S.C. § 230(f)(3) ................................................................................................................................ 21

19 Cal. Bus. & Prof. Code § 17200 ......................................................................................................... 23, 24

20 Cal. Bus. & Prof. Code § 17500 ......................................................................................................... 23, 24

21 California Civil Code § 3344 .............................................................................................................. 22, 23

22 Rules

23 Fed. R. Civ. Proc. 12(b)(6) ......................................................................................................................... 1

24 Other Authorities

25 Black’s Law Dictionary (10th ed. 2014)................................................................................................... 12

26 Gaab & Reese, Rutter Cal. Practice Guide: Civil Procedure Before Trial at ¶ 14:117 ............................ 25

27 Jibin M. George, Another XRP Giveaway Scam Goes Live – YouTube, Where Art Thou?,
      AMBCrypto (August 20, 2020) ............................................................................................................ 16
28

                                                                  iv
                                                  OPPOSITION TO MOTION TO DISMISS
                                                        CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 5 of 31



 1 M. Pantalony, Contributing to Infringement: Intermediary Liability After Tiffany v. eBay and
     Louis Vuitton v. Akanoc, 105 Trademark Rep. 709, 712-13 (2015) .................................................... 14
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        v
                                       OPPOSITION TO MOTION TO DISMISS
                                             CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 6 of 31



 1 I.        INTRODUCTION

 2           For nearly a year now, an extensive and harmful Scam has thrived on Defendant YouTube LLC’s

 3 platform. The Scam is simple enough: unknown individuals use YouTube accounts to impersonate

 4 Plaintiffs Ripple Labs Inc. and Mr. Bradley Garlinghouse (together, “Ripple”), and then trick unsuspecting

 5 people into handing over XRP (a virtual currency) on the false promise they will receive a windfall in

 6 return. By actively participating in the Scam and utterly failing to stop it, YouTube contributorily

 7 infringed Ripple’s trademarks, violated Mr. Garlinghouse’s right of publicity, and engaged in unlawful,

 8 unfair, and fraudulent business practices under California law.

 9           YouTube’s Motion to Dismiss asks the Court to ignore the allegations in the Complaint and to set

10 aside common sense. This turns on its head the controlling Rule 12(b)(6) standard requiring the Court to

11 accept all allegations as true and draw all inferences in favor of Ripple. See Leite v. Crane Co., 749 F.3d

12 1117, 1121 (9th Cir. 2014). Because each of YouTube’s three arguments fails, the Motion should be

13 denied.

14           First, as to contributory trademark infringement, YouTube challenges the claim on only a single

15 ground: YouTube supposedly lacks “knowledge” of a widespread and pervasive Scam occurring on its

16 platform. But this ignores more than 350 takedown notices (and counting) sent to YouTube by Ripple.

17 YouTube routinely failed to respond to these notices at all. When YouTube did respond, it typically did

18 so only weeks or even months later. YouTube’s position also disregards warnings from its own users and

19 widespread media coverage of the Scam. In short, the Complaint establishes that YouTube had actual and

20 constructive knowledge of the Scam. And, to the extent YouTube now disavows such knowledge, the

21 only plausible explanation is that YouTube is willfully blind to the Scam. YouTube’s feigned ignorance

22 is thus directly contradicted by allegations in the Complaint and should be rejected.

23           Second, as to Ripple’s state law claims, YouTube seeks to cloak itself in Section 230 immunity on

24 the ever-expanding theory that it is merely an “interactive computer service.” But this ignores that

25 YouTube developed content for the Scam by “verifying” hacked accounts and then profited from it. It

26 also ignores that this is not YouTube’s first brush with cryptocurrency scams: YouTube has been sued

27 previously for abetting a different cryptocurrency-related fraud. And while YouTube escaped liability in

28 that instance, the Court should reject YouTube’s attempt to transform Section 230’s limited protection

                                                     1
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
                 Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 7 of 31



 1 into an all-encompassing get-out-of-jail-free card. This flawed interpretation of Section 230 would permit

 2 YouTube to, quite literally, do nothing, even when it knows of a pervasive fraud, actively develops content

 3 to render the fraud more deceptive, and has the tools to stop it. That is not and should not be the law.

 4          Third, YouTube contends that Ripple’s state law claims are deficiently pleaded. This argument

 5 overstates the law and misunderstands Ripple’s allegations. YouTube’s claim that it did not “use”

 6 Ripple’s protected trademarks or Mr. Garlinghouse’s likeness is not credible: YouTube verified hacked

 7 accounts and sold ads that infringed on Ripple’s marks and misappropriated Mr. Garlinghouse’s name and

 8 image. In the process, YouTube “used” Mr. Garlinghouse’s likeness and directly participated in the fraud.

 9 These allegations suffice.

10          The Court should reject YouTube’s arguments, deny the Motion, and order the parties to move

11 forward with discovery. At a minimum, YouTube’s Motion raises contestable questions of fact (over

12 which YouTube has exclusive knowledge) that are best resolved after discovery and a trial on the merits.

13 Any other result will only encourage YouTube to continue its misconduct and will inevitably lead to more

14 victims and greater harm to Ripple and Mr. Garlinghouse. 1

15 II.      FACTS

16          A.      The Parties

17          Plaintiff Ripple Labs is a leading enterprise blockchain company. Compl. ¶ 12. Its mission is to

18 create the Internet of Value, where money can move as quickly and securely as information. Id. ¶ 19.

19 Ripple Labs offers a suite of enterprise software products to facilitate seamless and reliable cross-border

20 payments. Id. ¶ 20. Ripple counts hundreds of financial institutions as customers. Id. XRP is a digital

21 asset used by Ripple customers in cross-border transactions. Id. ¶ 21. Ripple owns several valuable

22 trademarks, including the terms “Ripple” and “Ripple Labs,” as well as the company’s distinctive

23
            1
24             YouTube also engages in victim-blaming, taking issue that Ripple has “not filed any claims
     against the actual fraudsters.” Mot. at 2, 7. What goes unsaid, of course, is why Ripple has not brought
25   such claims, namely, because only YouTube knows the identities of the “actual fraudsters.” See also
     Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788, 823 (9th Cir. 2007) (Kozinsky, J., dissenting) (“It
26   would certainly be much easier for us if plaintiff were suing the Stolen Content Websites, rather than the
     credit cards. No doubt, they would if they could. But direct infringers are sometimes too ubiquitous, too
27   small, or too difficult to find.”). YouTube’s exclusive access to this information supports allowing this
     case to proceed to discovery. Meanwhile, YouTube’s unfounded and inaccurate assertion that “XRP” is
28   “particularly susceptible to being misused in scams,” Mot. at 3, is contradicted by its own Motion, which
     elsewhere concedes “[t]hese schemes are not unique to” Ripple or XRP, id. at 2.
                                                           2
                                      OPPOSITION TO MOTION TO DISMISS
                                               CASE NO. 20-cv-2747-LB
                 Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 8 of 31



 1 triskelion logo, which consists of three connected circles. Id. ¶ 23-25. These marks define Ripple’s brand

 2 and identity. Id. ¶ 26.

 3          Plaintiff Mr. Garlinghouse is the CEO of Ripple Labs. Id. ¶ 22. Since assuming the role in 2017,

 4 Mr. Garlinghouse has been the public face of the company. Id. Mr. Garlinghouse is a trusted voice and

 5 thought leader on financial technology and digital assets. Id.

 6          YouTube is a video-sharing platform that generates $15 billion in annual revenue. Id. ¶ 27.

 7 YouTube enables its users and creators to view, post, and comment on video content. Id. ¶¶ 28-29.

 8 YouTube monetizes its users, its creators, and their content by selling ads. Id. ¶ 27. YouTube has robust

 9 tools to self-regulate content on its platform. Id. ¶ 30. YouTube regularly touts its capacity for self-

10 regulation, including, as relevant here, its ability to detect misleading and fraudulent scams. Id. ¶ 30. For

11 example, YouTube’s Community Guidelines purport to bar “scams” and “other deceptive practices” that

12 harm users. Id. ¶ 31. This includes “content offering cash gifts, ‘get rich quick’ schemes, or pyramid

13 schemes.” Id. YouTube moderates its platform through a combination of people and technology, which

14 includes reliance on “cutting-edge machine learning.” Id. ¶ 32.

15          B.      A Scam Thrives on YouTube

16          Starting in 2019, a fraud—often referred to as “the XRP Giveaway Scam”—flourished on

17 YouTube. Id. ¶¶ 1-3, 34. The Scam relies on spear phishing attacks, hacked YouTube accounts, and the

18 misappropriation of Mr. Garlinghouse’s likeness and Ripple’s marks. Id. ¶ 2. But it also depends on

19 YouTube’s complacency and unwillingness to take action. Id. ¶ 3.

20          One common iteration of the Scam works as follows:
21          •    A legitimate and popular YouTube creator—often with many thousands of subscribers—is
                 targeted via an email spear-phishing attack.
22

23          •    By responding to this email, the creator unknowingly and unintentionally shares his or her
                 YouTube credentials with the attacker.
24

25

26

27

28

                                                     3
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
         Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 9 of 31



 1   •   These credentials are then used to strip the creator’s YouTube channel(s) of its content
         (including all videos) and to transform it into a channel that impersonates Ripple’s and/or Mr.
 2       Garlinghouse’s official channel. For example:
 3

 4

 5

 6

 7   •   By using the hacked channels to impersonate the “official” channels of Ripple and Mr.
 8       Garlinghouse, the YouTube accounts infringe upon Ripple’s protected trademarks, including
         its logo and name. Likewise, these accounts misappropriate Mr. Garlinghouse’s image, name,
 9       and likeness.

10

11

12

13

14

15

16

17
     •   The hacked accounts then begin to run publicly available content related to Ripple, often an
18       interview with Mr. Garlinghouse or other members of Ripple’s leadership team. These videos
         often prominently display Ripple’s protected trademarks, including its logo and name.
19

20   •   Superimposed across these videos is a message instructing viewers on how to learn more about
         the fake “giveaway.” For example, one message stated: “Details About The Giveaway Are In
21       The Description.”

22

23

24

25

26

27

28

                                             4
                            OPPOSITION TO MOTION TO DISMISS
                                  CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 10 of 31



 1         •    Beneath the video, the mechanics of the Scam are provided in greater detail: To “participate”
                in the “Giveaway,” the viewer is instructed “to send between 5000 XRP to 1,000,000 XRP” to
 2              a specific virtual currency wallet; in return, the post promises, the sender will receive “between
 3              25,000 XRP to 5,000,000 XRP to the address you sent it from.”

 4

 5

 6

 7

 8

 9

10

11         •    After the victim sends XRP to the stated address, their XRP is gone and they never receive
12              anything in return. They become another victim of the Scam.

13 Id. ¶ 35.

14         Each instance of the Scam was and is substantially the same. Id. ¶¶ 53, 65. That is, a YouTube
15 account is created or taken over to impersonate Ripple and/or Mr. Garlinghouse; the accounts

16 misappropriate Ripple’s marks and Mr. Garlinghouse’s name and likeness; they post video content

17 relating to Ripple or XRP; they use common terms such as “XRP,” “Airdrop,” and “Giveaway”; and they

18 actively promote the Scam. Id.

19         C.      YouTube Materially Contributes to the Scam, Instead of Stopping It
20                 1.      YouTube learns of the Scam, but refuses to stop it.
21         As early as November 2019, news reports in popular outlets started to report on YouTube’s
22 involvement with the Scam. Compl. Ex. 8, Dkt. 1-1 at 141 (“Forbes Article”). One such article ran with

23 the headline “A YouTuber With 350,000 Subscribers Was Hacked, YouTube Verified His Hacker.” Id.

24 It detailed the saga of popular YouTube creator MarcoStyle, reporting that, following the hack, “[a]ll his

25 videos were taken down” and “[h]is profile was changed to read ‘Brad Garlinghouse,’ with the name and

26 picture of the real-life CEO of fintech company Ripple.” Id.; see also Compl. ¶ 40. Shortly thereafter,

27 “the hacker started running a livestream meant to scam viewers out of money.” Forbes Article, Dkt. 1-1

28 at 142. “By the time the scam was over, it reportedly stole about $15,000 from viewer’s Ripple wallets[.]”

                                                     5
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 11 of 31



 1 Id. The article details MarcoStyle’s efforts to alert YouTube, explaining that “[a]s soon as Marco lost

 2 control of his channel, he contacted YouTube,” who acknowledged the issue that same day, but did not

 3 resolve it until nearly a week later. Id.

 4         Since the Forbes article in November 2019, Ripple sent YouTube more than 350 takedown notices

 5 in connection with specific instances of the Scam. Id. ¶ 47. These takedown notices related to accounts

 6 and channels that perpetuated the Scam by impersonating Mr. Garlinghouse, infringing on Ripple’s marks,

 7 or both. Id. In many cases, due to YouTube’s inaction, Ripple was compelled to send multiple takedown

 8 notices to YouTube for the same content. Id. ¶ 48 (identifying several representative, but not exhaustive,

 9 examples). At the time the Complaint was filed, new instances of the Scam continued to appear nearly

10 every day, often amassing tens of thousands of views in a matter of hours. Id. ¶ 49.

11         YouTube was also put on notice by its own users, who were exposed to the Scam. Id. ¶ 52. For

12 example, in March 2020, a user encountered a channel—which prominently featured Ripple’s protected

13 marks and used Mr. Garlinghouse’s name and image to promote the Scam—and immediately alerted

14 YouTube. Id. YouTube failed to take action and the next day the video had been viewed 85,000 times.

15 Id.

16         Notwithstanding this news coverage, Ripple’s takedown notices, or the warnings of its users,

17 YouTube ignored the Scam or otherwise failed to act. Id. ¶ 48. Contrary to YouTube’s claims, Mot. at 1,

18 4, YouTube routinely took no action at all; at other times, YouTube would act, but only belatedly after

19 doing nothing for weeks or months. Compl. ¶ 48. For example, the Complaint identifies several instances

20 where Ripple repeatedly gave notice to YouTube (including one hacked channel that Ripple reported to

21 YouTube 14 times), but YouTube took corrective action only months later. Id.

22                 2.      YouTube materially contributes to the Scam.

23         YouTube was not satisfied with simply ignoring repeated warnings. Instead, it became an active

24 and critical participant in the Scam. Id. ¶ 36. On at least one occasion—but potentially more—YouTube

25 awarded a “verification badge” to a hacked channel that was actively promoting the Scam. Id. ¶¶ 40-41.

26 Separately, YouTube also verified numerous YouTube accounts engaged in the Scam, which enhances

27 the functionality of these accounts to, for example, permit live streaming or the posting of longer videos.

28 Id. ¶ 43. Based on YouTube’s own description of its verification process, YouTube verifies channels by

                                                     6
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 12 of 31



 1 awarding “verification check marks.” Compl. Ex. 10, Dkt. 1-1 at 154 (“YouTube Verification Policy”).

 2 In determining whether to award a verification badge or check mark, YouTube reviews channels to ensure

 3 they are “authentic” and “complete.” Id. YouTube makes clear that it will not “verify channels that are

 4 trying to impersonate another creator or brand.” Id. YouTube’s verification criteria make clear that only

 5 YouTube can verify a channel—users cannot self-verify or verify other users. Id. YouTube’s deliberate

 6 decision to affirmatively verify these channels and accounts is consequential: verification by YouTube

 7 communicates to YouTube’s vast user base that the channel “is the official channel of a creator, artist,

 8 company, or public figure.” Id.; see also id. (“Verified channels help distinguish official channels from

 9 other channels with similar names on YouTube.”).

10                 3.     YouTube profits from the Scam.

11         YouTube had a strong financial incentive to contribute to the Scam’s proliferation on its platform:

12 ad revenue. Id. ¶ 37. At some point (discovery will reveal precisely when), YouTube started to sell ads

13 to fraudsters engaged in the Scam. Id. These ads typically featured Mr. Garlinghouse’s name and likeness,

14 infringed on Ripple’s marks, and promoted the Scam. Id. ¶¶ 37-38. YouTube’s incentives were thus fully

15 aligned with the fraudsters: sell infringing ads, optimize them to attract users, and profit as the Scam

16 spreads. 2 A representative ad looked as follows:

17

18

19

20         D.      The Scam Irreparably Harms Ripple and Mr. Garlinghouse
21         The harm inflicted by the Scam is vast and ongoing. Id. ¶ 3. Although only YouTube knows

22 precisely how far and wide it has spread, the Scam has been viewed by millions and defrauded victims

23 out of millions of XRP, valued at hundreds of thousands of dollars. Id. The longer YouTube maintains

24 its policy of inaction and affirmative misconduct, the more victims there will be.

25
           2
26            Because YouTube verified hacked channels and accounts, sold fraudulent, and optimized them
   for profit, YouTube’s claim, Mot. at 4, that Ripple does “not allege that YouTube has any relationship
27 with the scammers, that YouTube itself participated in or encouraged the scam, or that it created any of
   the allegedly fraudulent content” is demonstrably false. The same is true for YouTube’s false assertion,
28 id. at 3, that Ripple does not allege “YouTube in any way condones or encourages scams or fraudulent
   activities.” That is precisely what Ripple alleges. Ripple’s Complaint cannot be read any other way.
                                                        7
                                   OPPOSITION TO MOTION TO DISMISS
                                           CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 13 of 31



 1         By creating the false impression that they are somehow associated with the Scam—or, worse yet,

 2 responsible for it—YouTube has irreparably injured Ripple’s brand and Mr. Garlinghouse’s reputation.

 3 Id. ¶ 4. As early as November 2019, Mr. Garlinghouse felt compelled to address the confusion publicly:

 4 posting on Twitter about YouTube’s complete failure to “take action” against “35+ users impersonating”

 5 him. Id. ¶ 59. Since then, Ripple has received extensive correspondence from victims, much of which

 6 (incorrectly) accuses Ripple of wrongdoing. Id. ¶ 55. Meanwhile, in February 2020, Mr. Garlinghouse’s

 7 Wikipedia page was edited to prominently feature discussion of the Scam, wrongly implying that Mr.

 8 Garlinghouse may have perpetrated the Scam, a fact which reinforces the reputational harm he has

 9 suffered. Id. ¶ 58.

10 III.    ARGUMENT

11         YouTube’s Motion raises three arguments. Each argument fails by misstating the law, ignoring

12 allegations in the Complaint, or both. First, YouTube contends it cannot be contributorily liable for

13 trademark infringement because “the Complaint offers nothing to suggest that YouTube had the degree of

14 knowledge needed for a claim of contributory trademark infringement or that YouTube failed to act when

15 it was supplied with the requisite knowledge.” Mot. at 13-17. Second, YouTube contends Ripple’s state

16 law claims—for violations of the right of publicity and the UCL—are barred by Section 230 of the

17 Communications Decency Act. Mot. at 5-10. And, third, YouTube asserts that, even aside from Section

18 230, the state law claims are not adequately pleaded. Mot. at 10-13. All of YouTube’s arguments fail and

19 the Motion should be denied.

20         A.      YouTube Knew of Trademark Infringement, But Failed to Stop the Scam

21         To state a claim for contributory trademark infringement, Ripple must plead that YouTube “[1]

22 continued to supply its services [2] to one who it knew or had reason to know [3] was engaging in

23 trademark infringement.” Louis Vuitton Malletier, S.A. v. Akanoc Sols, Inc., 658 F.3d 936, 941 (9th Cir.

24 2011). Ripple has done so. Indeed, YouTube does not contest that third-party fraudsters engaged in direct

25 infringement and that YouTube continued to provide services to these individuals. Instead, YouTube

26 challenges Ripple’s trademark infringement claim on only a single ground: that YouTube lacked the

27 requisite knowledge of infringement. Mot. at 14 (“Plaintiffs try to satisfy the knowledge requirement in

28 several ways, but none succeeds.”). This argument fails.

                                                   8
                                  OPPOSITION TO MOTION TO DISMISS
                                        CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 14 of 31



 1         A viable claim for contributory trademark infringement must allege that defendants had “actual or

 2 constructive knowledge” that their users “were engaging in trademark infringement.” Louis Vuitton, 658

 3 F.3d at 943 (“An express finding of intent is not required.”). Alternatively, even where actual or

 4 constructive knowledge is lacking, a claim is viable where defendants demonstrate a “willful blindness to

 5 direct infringement.” Theta Chi Fraternity, Inc. v. Leland Stanford Junior Univ., 212 F. Supp. 3d 816,

 6 825-26 (N.D. Cal. 2016) (citing and quoting Fonovisa, Inc. v. Cherry Auction, Inc., 76 F.3d 259, 264 (9th

 7 Cir. 1996)).

 8         Here, Ripple’s allegations make clear that YouTube had actual and constructive knowledge of

 9 infringement. Ripple’s claim is therefore viable and should proceed. Moreover, to the extent YouTube

10 now disavows such knowledge, it can only be the product of “willful blindness,” which is likewise

11 sufficient to support Ripple’s cause of action.

12                 1.      YouTube had actual knowledge of the Scam, but failed to act.

13         The Complaint leaves no doubt that YouTube had actual knowledge of the Scam and the

14 infringement it involved. To begin, Ripple sent over 350 takedown notices to YouTube in the six months

15 preceding this action. 3 Compl. ¶ 47. Because each notice was specific to a particular account or channel,

16 YouTube had actual knowledge of hundreds of instances of the Scam. Nevertheless, YouTube ignored or

17 entirely failed to respond to many of these notices. Id. ¶ 48. And even when YouTube did take action, it

18 did so only belatedly, after the harm had been inflicted. Id. The Complaint identifies several specific (but

19 non-exhaustive) examples where YouTube had actual knowledge of infringement, but failed to act:

20         •    Beginning on November 12, 2019, Ripple sent 14 takedown notices to YouTube in regards to
                an account with 21,600 subscribers that falsely claimed to be Mr. Garlinghouse, Ripple’s CEO,
21
                and actively promoted the Scam. Compl. ¶ 48. Despite these repeated takedown notices and
22              YouTube’s actual knowledge, the Scam remained active until February 19, 2020—more than
                three months. Id.
23
           •    On January 2, 2020, Ripple submitted a takedown notice to YouTube in regards to a hacked
24              channel with 327,000 subscribers. Id. The hacked channel was blatantly infringing on
25
           3
            Because “YouTube ignored or otherwise failed to address many of these takedown notices,” id.
26 ¶ 48, Ripple tried different approaches to compel YouTube to act. Many notices directly targeted the
   Scam (which involved infringement) or expressly flagged infringement, while others asserted
27 impersonation. Id. ¶ 47. Other notices raised all of the above. But contrary to YouTube’s claims, Mot.
   at 15, these varying approaches were a consequence of YouTube’s inaction, not a cause of it. That is,
28 YouTube’s inaction forced Ripple to try different approaches to compel a response. YouTube cannot now
   fault Ripple for its persistence, let alone escape liability on this basis.
                                                          9
                                    OPPOSITION TO MOTION TO DISMISS
                                              CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 15 of 31



 1             Ripple’s protected marks. Compl. Ex. 12, Dkt. 1-1 at 165 (featuring image of hacked channel
               using Ripple’s marks to defraud). Despite YouTube’s actual knowledge of this Scam, the
 2             hacked account remained active for an additional three weeks. Compl. ¶ 48.
 3         At other times, YouTube was put on notice of specific instances of the Scam by users whose
 4 accounts had been hacked. For example, on November 9, 2013, YouTube creator MarcoStyle’s popular

 5 account was hacked.      Compl. ¶ 40.     The hackers immediately changed MarcoStyle’s account to
 6 impersonate Ripple and Mr. Garlinghouse. Id. As part of this impersonation, the hacked channel

 7 prominently displayed Ripple’s protected marks at the top of the page. Forbes Article, Dkt. 1-1 at 141

 8 (image of MarcoStyle’s hacked YouTube channel using Ripple’s marks and Mr. Garlinghouse’s name

 9 and likeness). MarcoStyle immediately notified YouTube of the hack and the resulting changes to his

10 account. Id. Still, and despite having actual knowledge of this instance of the Scam, YouTube failed to

11 act. Id. As a result of YouTube’s failure, at least $15,000 worth of XRP was stolen. Compl. ¶ 40.

12         YouTube also had actual notice of instances of the Scam from YouTube users who flagged
13 offending accounts. For example, in March 2020, a concerned user notified YouTube of an instance of

14 the Scam. Compl. ¶ 52. Here, too, the hacked account sought to promote the Scam by prominently

15 infringing on Ripple’s protected marks and impersonating Mr. Garlinghouse by abusing his name and

16 likeness. Id. Despite being put on notice and thus having actual knowledge of this hacked account,

17 YouTube failed to immediately take down the channel. Id. Worse yet, the following day YouTube sold

18 and began to run fraudulent ads directing unsuspecting users to the hacked account. Id. The channel’s

19 videos—which promoted the Scam—quickly amassed more than 80,000 views. Id. The ads (like the

20 channel) also infringed on Ripple’s marks and misappropriated Mr. Garlinghouse’s likeness. Id.

21         In short, the Complaint identifies numerous examples where YouTube had actual knowledge of a
22 specific instance of trademark infringement, but inexplicably failed to act. Contrary to YouTube’s

23 argument, Mot. at 14, this is sufficient to sustain Ripple’s trademark claim. Courts in this District have

24 recognized that a contributory infringement claim is viable where, as here, the defendant failed to remove

25 infringing material for several months after receiving an infringement notice. See Spy Phone Labs LLC

26 v. Google, Inc., 2016 WL 6025469, at *5 (N.D. Cal. Oct. 14, 2016) (“Spy Phone II”) (collecting cases).

27 Moreover, courts have affirmed the viability of contributory trademark infringement claims premised on

28 far fewer instances of infringement and notification. See, e.g., Spy Optic, Inc. v. Alibaba.com, Inc., 163

                                                   10
                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
                Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 16 of 31



 1 F. Supp. 3d 755, 766 (C.D. Cal. 2015) (holding contributory trademark claim is viable where plaintiff

 2 alleged only a single occasion where defendant permitted a user to continue infringing after being put on

 3 notice). 4 At a minimum, Spy Phone II—a case on which YouTube relies, Mot. at 17—indicates that

 4 YouTube’s receipt of notice and belated action creates “a factual question [as to liability] that must be

 5 determined on summary judgment.” 2016 WL 6025469 at *5.

 6          For many of the same reasons, YouTube’s reliance, Mot. at 14-15, on Tiffany (NJ) Inc. v. eBay

 7 Inc., 600 F.3d 93 (2d Cir. 2010), and Spy Phone Labs LLC v. Google, Inc., 2016 WL 1089267 (N.D. Cal.

 8 Mar. 21, 2016) (“Spy Phone I”), is unpersuasive. In sharp contrast to the instant case, Tiffany did not

 9 involve a scenario where the defendant had actual knowledge of infringement but failed to act. 600 F.3d

10 at 106 (finding no contributory liability because eBay “promptly” removed listings of which it had actual

11 knowledge). The same is true of Spy Phone I, where the court reasoned that Google “did not ignore” the

12 “only instance” where it had actual knowledge of infringement. 2016 WL 1089267, at *4. 5 Here, Ripple’s

13 allegations—which include numerous examples of YouTube ignoring and failing to address fraud, despite

14 having actual knowledge—are readily distinguishable from these cases.

15                  2.     YouTube had constructive knowledge of the Scam, but failed to act.

16          Even absent actual knowledge, a contributory trademark infringement claim is viable where a

17 defendant had constructive knowledge, but failed to act. Louis Vuitton, 658 F.3d at 943. In evaluating

18 whether a defendant possesses this kind of knowledge, the court should “‘consider the extent of control

19 exercised by the defendant over the third party’s means of infringement’ to determine if actual or

20 constructive knowledge . . . would give rise to contributory liability.” Louis Vuitton Malletier, S.A. v.

21          4
              YouTube makes much of the claim that Ripple “do[es] not allege that YouTube had knowledge
22 of any specific instances of trademark infringement that it failed to remove.” Mot. at 3. Although this is
   factually incorrect, Compl. ¶ 48, it is also advances a legally untenable position. YouTube appears to
23 believe that, once it has notice of infringement, its only duty is to remove the content at some undetermined
   time in the future. Such removal need not, apparently, be prompt, reasonably timely, or even tethered to
24 when YouTube received notice. But YouTube’s view of the law would effectively nullify contributory
   infringement altogether, as YouTube could refuse to take any action until they are sued and then quickly
25 take down the offending content. That is not the law.
            5
              Nor is Spy Phone I persuasive on the issue of whether Ripple’s complaints were adequately
26 “distinguish[ed]” from one another. Mot. at 15. There, the plaintiff “intentionally made spyware
   complaints . . . to remain anonymous” and sent only one trademark-related notice. Spy Phone I, 2016 WL
27 1089267, at *4. Here, in contrast, many of the 350 takedown requests sent to YouTube expressly raised
   trademark infringement, either exclusively or in conjunction with other violations. To the extent some of
28 these takedown notices focused only on impersonation, this was at least in part a product of YouTube’s
   failure to respond to the other requests. Supra n. 3.
                                                          11
                                     OPPOSITION TO MOTION TO DISMISS
                                              CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 17 of 31



 1 Akanoc Sols., Inc., 591 F. Supp. 2d 1098, 1111 (N.D. Cal. 2008) (“Louis Vuitton I”) (quoting Lockheed

 2 Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 983 (9th Cir. 1999)). “Constructive knowledge”

 3 is “[k]nowledge that one using reasonable care or diligence should have,” and is therefore imputed. See

 4 Erickson Prods., Inc. v. Kast, 921 F.3d 822, 834 (9th Cir. 2019) (citing Black’s Law Dictionary (10th ed.

 5 2014)).

 6           Ripple adequately alleges that YouTube possessed constructive knowledge of the Scam and related

 7 infringement, beyond the specific instances that were the subject of Ripple’s takedown notices. First,

 8 YouTube can (when it wants to) exercise extensive control over the YouTube.com platform. Compl. ¶¶ 6

 9 (detailing YouTube’s robust tools for self-regulating content), 30-33 (describing YouTube’s cutting-edge

10 moderation tools). Thus, while YouTube possesses the tools it needs to identify and stop instances of the

11 Scam from occurring on its platform, it has simply chosen not to do so, a refusal that has continued through

12 the present. This favors a finding of constructive knowledge. See Louis Vuitton I, 591 F. Supp. 2d at

13 1111. Second, as noted, Ripple sent hundreds of takedown notices to YouTube regarding infringing

14 content. Compl. ¶ 47. Because “[e]ach instance of the Scam is substantially similar,” id. ¶ 53, these

15 notices provided a roadmap for YouTube as to the accounts and channels likely to infringe in the future:

16 specifically, accounts or channels that use Mr. Garlinghouse’s name or likeness, prominently feature

17 Ripple’s marks, use word terms such as “Ripple” and “XRP,” and run content relating to a purported

18 “XRP Giveaway,” id. ¶¶ 5 (“same scheme is replicated time and again”), 53 (detailing shared attributes

19 of each instance), 65 (“each iteration . . . was and is substantially similar to all the others”). Third, various

20 media sources “publicly reported that YouTube hosts fake Ripple accounts that perpetuate, promote, and

21 profit from the Scam.” Id. ¶ 67; Forbes Article, Dkt. 1-1 at 141 (published in November 2019). Thus,

22 even before the hundreds of takedown notices sent by Ripple to YouTube, the specifics of the Scam were

23 well documented.

24           These factors, taken together, sufficiently allege that YouTube had constructive notice over all

25 instances of the Scam that occurred (and continue to occur) on its platform. Courts in the Ninth Circuit

26 have attributed constructive knowledge of infringement to defendants where, as here, they “established a

27 haven for trademark infringement and counterfeiting.” Chloe SAS v. Sawabeh Info. Servs. Co., 2014 WL

28 4402218, at *22 (C.D. Cal. Sept. 5, 2014) (denying defendant’s motion for summary judgment because it

                                                     12
                                     OPPOSITION TO MOTION TO DISMISS
                                           CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 18 of 31



 1 had constructive knowledge of the infringement but failed to act).           Critically, in such cases, “an

 2 individualized inquiry into whether the [defendants] were actually aware of each infringement . . . is

 3 unnecessary.” Id. The same is true here: an individualized inquiry is unnecessary where each instance of

 4 the Scam is substantially the same, where YouTube exercises extensive control over its network, where

 5 YouTube’s role in the Scam is widely documented in the press, and where YouTube has received hundreds

 6 of notices about specific instances of the Scam occurring on its platform. On these facts, YouTube cannot

 7 be permitted to hide behind a contrived veil of ignorance.

 8          Attributing constructive knowledge to a defendant is particularly appropriate where, as here, a

 9 defendant is given notice “of the specific instances of infringement” and there is no risk that remediation

10 will inadvertently harm “legitimate” uses of the content. See Y.Y.G.M. SA v. Redbubble, Inc., 2020 WL

11 3984528, at *6 (C.D. Cal. July 10, 2020). Under such circumstances, “all uses . . . are presumptively

12 infringing.”    Id. (“Here, after Brandy Melville notified Redbubble of the specific instances of

13 infringement, Redbubble was also placed on notice that all subsequent listings displaying the same designs

14 were also infringing.”). In much the same way, there is no “legitimate” XRP Giveaway run by Ripple.

15 Consequently, there is no non-infringing content that uses Mr. Garlinghouse’s image and Ripple’s marks

16 to promote the Scam that might inadvertently be swept up by potential remediation measures. Therefore,

17 each instance of the Scam on YouTube is “presumptively infringing.” Id. And after receiving hundreds

18 of takedown notices from Ripple in regards to “specific instances of infringement,” YouTube was “on

19 notice that all subsequent listings” that shared the key attributes—Mr. Garlinghouse’s name or image,

20 Ripple’s marks, discussion of XRP or Ripple, and a promise of a “giveaway”—“were also infringing.”

21 Id. To the extent YouTube contends that such remediation was not technologically possible, that is a

22 factual issue that can be explored in discovery.

23          YouTube contends that Ripple’s theory of constructive knowledge “fails as a matter of law.” Mot.

24 at 16. For support, YouTube relies on Tiffany. Mot. at 16 (citing Tiffany and Spy Phone I, which cites

25 Tiffany). As an initial matter, Tiffany is an out-of-circuit decision that has never been adopted by the Ninth

26 Circuit. And it has been rejected by other circuits. See Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC,

27 287 F. Supp. 3d 1338, 1341-42 (N.D. Ga. 2017) (“But, the Second Circuit’s decision in Tiffany is not

28 binding on this Court.”), aff’d, 932 F.3d 1303 (11th Cir. 2019). Moreover, the Second Circuit’s decision

                                                    13
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 19 of 31



 1 in Tiffany came after a week-long bench trial where the parties presented substantial evidence, which

 2 renders it largely inapposite at the motion to dismiss stage. Finally, Tiffany has been the subject of

 3 substantial criticism. See M. Pantalony, Contributing to Infringement: Intermediary Liability After

 4 Tiffany v. eBay and Louis Vuitton v. Akanoc, 105 Trademark Rep. 709, 712-13 (2015) (“Tiffany

 5 undermines the efficiency premise of contributory trademark infringement for brands by allowing

 6 marketplaces, which are in the best position to address counterfeiting on their websites, to avoid liability.

 7 Online marketplaces such as eBay control access to their marketplaces and have all of the information to

 8 review listings.”). In sum, Tiffany does not bind the Court and the decision’s procedural posture and

 9 policy implications should give the Court pause before applying its reasoning here.

10          Yet even if the Court finds Tiffany persuasive, YouTube’s argument misunderstands its holding

11 and misconstrues Ripple’s allegations. The holding in Tiffany is straightforward: while purely “general

12 knowledge” cannot support a contributory infringement claim, it is sufficient to allege (and then prove)

13 that the defendant had “[s]ome contemporary knowledge of which particular listings are infringing or will

14 infringe in the future[.]” 600 F.3d at 107. However, contrary to YouTube’s claim, Mot. 17, this does not

15 require YouTube to know the identity of the infringer. Rather, it requires sufficient notice to enable

16 YouTube to know “which particular listings” are likely to infringe in the future. See Omega SA v. 375

17 Canal, LLC, 2013 WL 2156043, at *4 (S.D.N.Y. May 20, 2013) (rejecting the theory, nearly identical to

18 YouTube’s, that Tiffany requires “specific notice of counterfeit sales by an identified individual” before

19 “it can be cast into liability”).

20          Here, Ripple’s allegations demonstrate that YouTube knew, or should have known, which

21 “particular listings” were likely to “infringe in the future”: that is, based on the hundreds of takedown

22 notices and the substantial similarity between each instance of the Scam, YouTube should have known

23 that an account or channel was likely to infringe where it (1) used Mr. Garlinghouse’s name or image, (2)

24 featured Ripple’s protected marks, (3) used terms such as “giveaway” or “airdrop,” and (4) ran content

25 relating to Ripple or XRP. This is not “general knowledge” of the type deemed insufficient in Tiffany.

26 Thus, even if the Court accepts Tiffany’s relevance (which Ripple cautions against), Ripple’s allegations—

27 by giving a roadmap of which accounts would like infringe in the future—satisfy the standard set forth

28 therein.

                                                       14
                                       OPPOSITION TO MOTION TO DISMISS
                                             CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 20 of 31



 1          These allegations and this argument are also readily distinguishable from the theory of constructive

 2 knowledge rejected in Spy Phone II. Mot. at 17 (analogizing to Spy Phone II). There, plaintiff was

 3 “essentially alleging that Google had a duty to preemptively remove apps that infringed on plaintiff’s

 4 trademark, on the basis that . . . the Google Play Team is a small group who was put on notice that plaintiff

 5 possessed the ‘Spy Phone’ trademark.” Spy Phone II, 2016 WL 6025469, at *6. This is a far cry from

 6 Ripple’s theory in the instant case, which alleges that YouTube had specific knowledge of the accounts

 7 and channels likely to infringe in the future but nevertheless failed to act and instead profited from the

 8 Scam.

 9                 3.      YouTube is willfully blind to the Scam and has failed to act.

10          In the Ninth Circuit, “contributory liability can be imposed if a defendant is ‘willfully blind’ to

11 ongoing violations.” Free Kick Master LLC v. Apple Inc., 2016 WL 777916, at *11 (N.D. Cal. Feb. 29,

12 2016) (citing and quoting Fonovisa, 76 F.3d at 261-65). “To be willfully blind, a person must suspect

13 wrongdoing and deliberately fail to investigate.” Coach, Inc. v. Celco Customs Servs. Co., 2012 WL

14 12883972, at *6 (C.D. Cal. Oct. 31, 2012) (citation and quotation marks omitted). “In most cases of

15 willful blindness, the defendant has received explicit notice of specific infringing activity but disregarded

16 it.” Id. (collecting cases).

17          Here, to the extent YouTube disavows actual or constructive knowledge of the Scam and the

18 infringement related thereto, the only plausible explanation is “willful blindness.” Given Ripple’s

19 voluminous takedown notices, there is no question YouTube had actual knowledge of hundreds of specific

20 instances of the Scam that occurred on its platform. YouTube was put on notice by its own users, whose

21 accounts had been hacked or who had otherwise been exposed to the Scam, and YouTube’s role in the

22 Scam has been widely covered in the media. The overwhelming similarity across all instances of the

23 Scam put YouTube on notice that accounts or channels were likely to infringe if they used Mr.

24 Garlinghouse’s image or name, infringed on Ripple’s marks, and promoted a fraudulent giveaway. Faced

25 with such overwhelming evidence of the Scam, YouTube not only failed to take remedial action, Compl.

26 ¶¶ 1, 48, 50, but it actively began to support the Scam and profit from it, id. ¶¶ 8-10 (detailing YouTube’s

27 role in verifying accounts and profiting from ads). This failure and profiting has continued even after the

28

                                                    15
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
                Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 21 of 31



 1 filing of Ripple’s lawsuit and continues up through the present. 6 Based on these allegations, YouTube

 2 must have “suspect[ed] wrongdoing.” Coach, 2012 WL 12883972, at *6. But instead of taking remedial

 3 measures, it “deliberately fail[ed] to investigate” in search of a profit. Id. YouTube’s “willful blindness”

 4 provides an independent basis to support Ripple’s contributory trademark infringement claim.

 5          B.      YouTube Is an Information Content Provider and Cannot Invoke Section 230
 6                  Immunity

 7          YouTube seeks to avoid liability for misappropriating Mr. Garlinghouse’s right of publicity and

 8 violating the UCL by invoking Section 230(c)(1) of the CDA. Mot. at 5-10. But the protection offered

 9 by Section 230 is limited: it “only protects from liability (1) a provider or user of an interactive computer

10 service (2) whom a plaintiff seeks to treat, under a state law cause of action, as a publisher or speaker (3)

11 of information provided by another information content provider.” Kimzey v. Yelp! Inc., 836 F.3d 1263,

12 1268 (9th Cir. 2016) (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100 (9th Cir. 2009)).

13          Critically, Section 230’s grant of immunity “applies only if the interactive computer service

14 provider is not also an ‘information content provider,’ which is defined as someone who is ‘responsible,

15 in whole or in part, for the creation or development of’ the offending content.” Fair Hous. Council of San

16 Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008). “A website operator,”

17 like YouTube, “can be both a service provider and a content provider.” Id. Thus, “[i]f it passively displays

18 content that is created entirely by third parties, then it is only a service provider with respect to that

19 content.” Id. “But as to content that it creates itself, or is ‘responsible, in whole or in part’ for creating or

20 developing, the website is also a content provider.” Id. In short, “a website may be immune from liability

21 for some of the content it displays to the public but be subject to liability for other content.” Id. at 1162-

22 63. That is the case here.

23          The Ninth Circuit has made clear that “a website helps to develop unlawful content”—and is thus

24 an information content provider with respect to that content—“if it contributes materially to the alleged

25 illegality of the conduct.” Roommates.Com, 521 F.3d at 1168. More recently, the Court reiterated the

26 “crucial distinction between, on the one hand, taking actions (traditional to publishers) that are necessary
            6
27          See, e.g., Jibin M. George, Another XRP Giveaway Scam Goes Live – YouTube, Where Art Thou?,
   AMBCrypto (August 20, 2020), https://eng.ambcrypto.com/another-xrp-giveaway-scam-goes-live-
28 youtube-where-art-thou/ (describing instance of Scam that occurred on August 20, 2020 which had 23,000
   views in two hours).
                                                      16
                                   OPPOSITION TO MOTION TO DISMISS
                                           CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 22 of 31



 1 to the display of unwelcome and actionable content, and, on the other hand, responsibility for what makes

 2 the displayed content illegal or actionable.” Kimzey, 836 F.3d at 1269, n. 4 (citations omitted). Put simply,

 3 Section 230 immunity “does not apply to ‘the creation of content’ by a website.” Perkins v. LinkedIn

 4 Corp., 53 F. Supp. 3d 1222, 1247 (N.D. Cal. 2014) (citations omitted) (emphasis in original).

 5                 1.      YouTube materially contributed to the Scam by verifying hacked accounts.

 6         While YouTube contends it is not liable for content “created, developed, and uploaded to

 7 YouTube” entirely by a third party, Mot. at 7, Ripple’s allegations are not so limited. Ripple alleges that

 8 YouTube “award[ed] a ‘verification badge’ to hacked channels and accounts that were impersonating”

 9 Mr. Garlinghouse. Compl. ¶¶ 10, 43. In so doing, YouTube communicated to hundreds of thousands of

10 viewers and subscribers that these hacked accounts and channels were “‘the official channel of a creator,

11 artist, company, or public figure.’” Id. at ¶ 10. Needless to say, “[t]his was completely false and

12 profoundly harmful.” Id.

13         The specifics of one such instance are as follows: on November 3, 2019, YouTube creator

14 MarcoStyle’s account was hacked.          Id. ¶ 40.   The hackers changed his profile name to “Brad

15 Garlinghouse” and replaced his profile image with a picture of Mr. Garlinghouse. Forbes Article, Dkt. 1-

16 1 at 141. The hacked account then began to promote the Scam. Id. at 142. MarcoStyle immediately

17 contacted YouTube, who acknowledged his complaint. Id. Nearly a week later, despite knowing that

18 hackers were continuing to run Scam videos through the account, YouTube “inexplicably awarded the

19 channel a verification badge.” Compl. ¶ 40. YouTube has exclusive knowledge of how often this occurred

20 and how pervasive this conduct was.

21         YouTube’s publicly available documentation on its verification process is limited. YouTube

22 Verification Policy, Dkt. 1-1 at 154. As YouTube explains, however, when you see a “verification check

23 next to a YouTube channel’s name, it means that YouTube has verified that channel.” Id. (emphasis

24 added). “We,” meaning YouTube, “won’t verify channels that are trying to impersonate another creator

25 or brand.” Id. The process to determine eligibility for verification is driven by YouTube, not the user.

26 Id. As YouTube notes, “we’ll review your channel” and “we’ll check different factors to help verify your

27 identity.” Id. (emphasis added). Once a channel is verified by YouTube, then “it’s the official channel of

28 a creator, artist, company, or public figure.” Id. As YouTube puts it, “[v]erified channels help distinguish

                                                   17
                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 23 of 31



 1 official channels with similar names on YouTube.” Id.; see also Compl. ¶¶ 40-42. Thus, by verifying

 2 MarcoStyle’s account, “YouTube communicated to its massive user base that YouTube had ‘verified’ the

 3 channel as the ‘official channel’ of the creator,” (in this instance, Mr. Garlinghouse, based on the changed

 4 name and image on the hacked account). Compl. ¶ 41.

 5         Here, YouTube’s process for determining eligibility and awarding the verification badge are not

 6 actions “necessary to the display of unwelcome and actionable content.” Kimzey, 836 F.3d at 1269, n. 4.

 7 Rather, this is communicative conduct—as YouTube emphasizes, “[i]f a channel is verified, it’s the

 8 official channel of a creator, artist, company, or public figure,” Compl. ¶ 10—that “contributes materially

 9 to the alleged illegality of the conduct.” Roommates.Com, 521 F.3d at 1168. The “material contribution”

10 to “illegality” by YouTube is apparent: the fundamental objective of the Scam was to impersonate Mr.

11 Garlinghouse to trick and deceive unsuspecting individuals into believing that a fictitious account was

12 “the official channel” of a “company” (i.e., Ripple) or a “public figure” (i.e., Mr. Garlinghouse). By

13 awarding the verification badge, YouTube “contribute[d] to the content’s illegality” by communicating

14 that same false message to users, and thereby became “liable as a developer.” Roommates.Com, 521 F.3d

15 at 1171; Fraley v. Facebook, 830 F. Supp. 2d 785, 801-03 (N.D. Cal. 2011) (holding Section 230 does not

16 bar right of publicity claim where Facebook was accused of “creating and developing commercial

17 content,” even where Facebook’s “members provide some of the information used”).

18         YouTube’s effort (buried in a footnote) to rebut this theory is unpersuasive. Mot. at 9, n.2.

19 YouTube asserts that the Ninth Circuit’s decision in Kimzey “is directly on point” because “the Ninth

20 Circuit held that Yelp’s implementation of a ‘star’ rating system did not make it a content developer

21 responsible for an alleged defamatory user review.” Id. (citing and quoting Kimzey, 836 F.3d at 1268).

22 But this analogy badly misses the mark. The Kimzey decision turned on the fact that Yelp’s rating system

23 “is based on rating inputs from third parties.” 836 F.3d at 1270. All that Yelp contributed was a system

24 that “reduce[d] this information into a single, aggregate metric.” Id. As the court reasoned, this does not

25 transform Yelp’s system into something “other than user-generated data.” Id.

26         Yet there is a clear distinction between Kimzey and Ripple’s allegations and theory in the instant

27 case. Unlike in Kimzey, YouTube’s verification system is not purely a function of “inputs from third

28 parties” and is far more than an aggregator of the same. See generally YouTube Verification Policy, Dkt.

                                                   18
                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
                Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 24 of 31



 1 1-1 at 154. Here, Ripple alleges—informed by YouTube’s own publicly available documentation—(1)

 2 that YouTube (not its users) determines whether a channel is eligible for verification; (2) that YouTube

 3 (not its users) provides the information relevant to that determination; (3) that YouTube (not its users)

 4 makes the ultimate decision as to whether a channel warrants verification; and (4) that YouTube (not its

 5 users) disseminates and communicates that message to the world. Compl. ¶¶ 10, 40-42; see also YouTube

 6 Verification Policy, Dkt. 1-1 at 154. Whereas the aggregated information in Kimzey could only ever come

 7 from Yelp’s users (they were user ratings, after all), the opposite is true here: only YouTube could speak

 8 with the requisite authority to render a channel “official” (an individual user’s self-verification would

 9 never be credible, hence the existence of YouTube’s own system).

10          The other cases relied upon by YouTube are likewise distinguishable. For example, Dyroff v.

11 Ultimate Software Grp., involved allegations that a website gave users “blank text boxes in which they

12 could post and share experiences, questions and answers.” 934 F.3d 1093, 1099 (9th Cir. 2019). The

13 court held that, as alleged, there was no “material contribution” to infringement where the defendant never

14 “required users to post specific content, made suggestions regarding the content of potential user posts, or

15 contributed to making unlawful or objectionable user posts.” Id. These allegations have little, if any,

16 relevance to the theory advanced by Ripple. Similarly, YouTube’s reliance, Mot. at 9, on the out-of-

17 circuit decision in Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d 398 (6th Cir. 2014), is also

18 misplaced. There, the court extended immunity to defendants who did not author the allegedly defamatory

19 statements and opted not to remove the posts from their website. Id. at 416. Again, these allegations have

20 little bearing on the instant case: here, in contrast to the allegations in Jones and Dyroff, YouTube is

21 alleged to have authored and communicated new content (i.e., verification status, which only YouTube

22 could authoritatively provide) that materially contributed to the channel’s illegality. 7

23

24
            7
             YouTube also appears to celebrate the outcome of a prior case, In re Bitconnect Securities
25 Litigation, 2019 WL 9104318 (S.D. Fla. Aug. 23, 2019), wherein YouTube invoked Section 230 to avoid
   liability when it was accused of aiding and abetting a different cryptocurrency-related fraud. Mot. at 8.
26 But the lawlessness and moral hazard inherent to YouTube’s position should not be missed: YouTube
   concedes it was previously sued for abetting a cryptocurrency scam, that it avoided liability, and that it
27 then adopted a posture of complete inaction when the instant Scam began to occur on its platform, even
   going so far as to sell ads that promote the Scam and to verify hacked accounts that were perpetuating it.
28 YouTube could and should have been more vigilant after In re Bitconnect. But, wrongly interpreting
   Section 230 as an all-encompassing shield, YouTube instead did nothing.
                                                       19
                                    OPPOSITION TO MOTION TO DISMISS
                                            CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 25 of 31



 1                 2.     YouTube materially contributed to the Scam by developing and selling
                          fraudulent ads that infringe and misappropriate.
 2

 3         YouTube is also an information content provider by virtue of its sale of fraudulent ads that directly

 4 infringed on Ripple’s marks and violated Mr. Garlinghouse’s right of publicity. Compl. ¶¶ 9, 37-38, 52,

 5 64 (“YouTube also generates revenue from the infringing conduct,” including by selling fraudulent ads)

 6 (emphasis added). Moreover, YouTube created at least part of these ads. Id. ¶¶ 37, 52 (depicting two

 7 examples of fraudulent YouTube ads). For example, YouTube (and no one else) caused the ad to

 8 prominently feature the total number of “views” the ad had received. Likewise, YouTube (and no one

 9 else) decided how the ad should be structured, where it should be presented, and how it could be optimized.

10         YouTube contends they are immune for this conduct because “the ads are third-party content,”

11 citing as authority two out-of-circuit decisions. Mot. at 8-9 (citing Gibson v. Craigslist, Inc., 2009 WL

12 1704355, at *4 (S.D.N.Y. June 15, 2009), and Dirty World, 755 F.3d at 415). But neither of these non-

13 binding cases involved a scenario where, as here, the defendant profited by selling ads that facially

14 infringed and misappropriated. More to the point, the Ninth Circuit has “disavow[ed]” that a website is

15 “automatically immune so long as the content originated with another information content provider.”

16 Roommates.com, 521 F.3d at 1171, n.31 (emphasis in original). Such a rule “would eviscerate the

17 exception to section 230 for ‘developing’ unlawful content ‘in whole or in part.’” Id. at 1171 (internal

18 brackets omitted). Here, YouTube created part of these ads, which themselves directly infringed on

19 Ripple’s mark and misappropriated Mr. Garlinghouse’s likeness.

20         Thus, courts in this District have held that internet platforms similar to YouTube are “information

21 content providers” and cannot invoke Section 230 where it is alleged they “creat[e] and develop[]

22 commercial content,” including, as relevant here, ads, even where users “provide some of the information

23 used” in the ads. See Fraley, 830 F. Supp. 2d at 801-02. By the same logic, YouTube’s reliance on

24 Kimzey is misplaced, as that case did not involve allegations that Yelp (the defendant in Kimzey) had

25 helped create and then sold ads which directly infringed trademarks and misappropriated images and

26 names. Rather, Kimzey involved a scenario where user-generated reviews were apparently promoted by

27 Yelp on other platforms. 836 F.3d at 1270-71.

28

                                                   20
                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 26 of 31



 1         Courts in the Ninth Circuit have clarified this distinction. For example, in Gonzalez v. Google,

 2 Inc., which YouTube cites approvingly, Mot. at 9, the court dismissed ad-related claims on Section 230

 3 grounds because there was no allegation “that Google’s ads (which are themselves third-party content)

 4 are objectionable.” 282 F. Supp. 3d 1150, 1168 (N.D. Cal. 2017). That is, the plaintiffs in Gonzalez failed

 5 to allege a relationship between the ads and the problematic content. Id. Not so here. Ripple alleges that

 6 YouTube sold ads to fraudsters where the ads themselves infringed on Ripple’s marks and

 7 misappropriated Mr. Garlinghouse’s likeness. See also Berry v. Webloyalty.com, Inc., 2010 WL 8416525,

 8 at *3 (S.D. Cal. Nov. 16, 2010) (rejecting Section 230 immunity where defendant had a role in creating

 9 advertisement).

10         To the extent YouTube’s position is that it has no role whatsoever in creating the content of the

11 ads that run on its platform (which the Complaint precludes), this presents a factual issue that cannot be

12 resolved on the pleadings.

13                                               *       *      *

14         Ripple has thus pleaded that YouTube is an information content provider by virtue of its channel

15 verification and its Scam-related ads. Consequently, YouTube’s conduct is not immune under Section

16 230(c)(1). At a minimum, however, Ripple should be permitted discovery into whether YouTube’s

17 processes for verifying channels and selling ads are, in fact, entirely dependent on user content (as

18 YouTube argues, Mot. at 9, n.2) or if, instead, YouTube is “responsible” at least “in part, for the creation

19 or development of’ the offending content.” Roommates.Com, 521 F.3d at 1162 (quoting 47 U.S.C.

20 § 230(f)(3)).

21         C.      Plaintiffs’ UCL and Right of Publicity Claims Are Well Pleaded

22         Ripple’s state law claims—for violations of Mr. Garlinghouse’s common law and statutory right

23 of publicity, and for unlawful, unfair, and fraudulent acts under the UCL—are viable. YouTube’s narrow

24 challenge to each claim fails. As to the right of publicity claim, YouTube raises only a single argument:

25 Ripple has not “allege[d] that YouTube itself ‘used’ Mr. Garlinghouse’s identity.” Mot. at 11. Separately,

26 YouTube contends that “vicarious liability” is “not a viable basis for a UCL claim,” and that any claim

27 under the UCL’s fraud prong cannot lie because Ripple fails to allege reliance on a fraudulent statement.

28

                                                   21
                                   OPPOSITION TO MOTION TO DISMISS
                                         CASE NO. 20-cv-2747-LB
               Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 27 of 31



 1 Mot. at 12-13. The Court should reject these arguments because they misread precedent and ignore

 2 Ripple’s actual allegations.

 3                  1.     Ripple’s right of publicity claim is viable because YouTube “used” Mr.
                           Garlinghouse’s name and likeness in ads.
 4

 5          Under California law, a right of publicity claim requires a plaintiff to allege “(1) the defendant’s
 6 use of the plaintiff’s identity; (2) the appropriation of plaintiff’s name or likeness to defendant’s advantage,

 7 commercially or otherwise; (3) lack of consent; and (4) resulting injury.” In re NCAA Student-Athlete

 8 Name & Likeness Licensing Litig., 724 F.3d 1268, 1273 n.4 (9th Cir. 2013). The statutory right of

 9 publicity, codified at California Civil Code § 3344, imposes liability on “[a]ny person who knowingly

10 uses another’s name, voice, signature, photograph, or likeness, in any manner . . . for purposes of

11 advertising or selling[.]” Cal. Civ. Code § 3344(a). YouTube concedes that all but one of these elements

12 are adequately pleaded, limiting its challenge to whether it “used” Mr. Garlinghouse’s identity at all. Mot.

13 at 10-11.

14          Ripple alleges YouTube violated Mr. Garlinghouse’s right of publicity by (1) using hacked and
15 fraudulent accounts to drive traffic to its platform, and (2) using Mr. Garlinghouse’s name and likeness to

16 sells ads and generate revenue. Compl. ¶¶ 9, 37-38, 78. Specifically, YouTube “sold and helped the

17 scammers disseminate advertisements . . . to get more visitors to view and click on videos perpetuating

18 the Scam.” Compl. ¶ 9. “Every such video posted on YouTube generates revenue by providing a vehicle

19 through which YouTube can deliver Scam ads on behalf of the scammers.” Id. “YouTube profits from

20 the Scam by knowingly selling paid ads on behalf of the fraudsters who are impersonating Ripple and Mr.

21 Garlinghouse.” Id. ¶ 37. In short, YouTube used these videos and ads to generate revenue and drive

22 traffic. Each of these videos and ads featured Mr. Garlinghouse’s name, photograph, and/or likeness. Id.

23 ¶¶ 37-38 (example of advertisement), 52 (same). Separately, Ripple alleges YouTube used Ripple’s

24 protected marks and Mr. Garlinghouse’s likeness to award a “verification badge” to at least one (and likely

25 more) of the hacked accounts. YouTube Verification Policy, Dkt. 1-1 at 154. Because YouTube

26 “verif[ies]” accounts to confirm authenticity, YouTube “used” Ripple’s marks and Mr. Garlinghouse’s

27 name and image in that process.

28

                                                    22
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
             Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 28 of 31



 1         This is sufficient to support Ripple’s right of publicity claim. See Sarver v. Chartier, 813 F.3d

 2 891, 905 (9th Cir. 2016) (“[W]e have upheld actions involving celebrities challenging the use of their

 3 images in commercial advertising.”) (collecting cases). These allegations also satisfy Civil Code § 3344,

 4 which makes clear that the “use” of Mr. Garlinghouse’s name, photograph, or likeness “in any manner”

 5 violates the right of publicity.

 6         YouTube erroneously argues that Cross v. Facebook, 14 Cal. App. 5th 190 (2017) is “directly on

 7 point.” Mot. at 11. It is not. In Cross, the court dismissed a right of publicity claim where it was alleged

 8 that “Facebook displayed unrelated ads from Facebook advertisers adjacent to the content that allegedly

 9 used Knight’s name and likeness[.]” 14 Cal. App. 5th at 209 (emphasis added). Thus, the court held, “the

10 evidence demonstrates that Facebook has not used Knight’s identity, and any right of publicity claims fail

11 for this reason alone.” Id.

12         But Ripple has not alleged merely that YouTube sold “unrelated ads . . . adjacent to the content”

13 featuring Mr. Garlinghouse’s likeness. Rather, Ripple alleges YouTube helped create and sold ads to

14 fraudsters featuring and using Mr. Garlinghouse’s name and image to drive traffic and generate revenue.

15 Compl. ¶¶ 9, 37-38, 78. That distinction is dispositive: YouTube’s ads used Mr. Garlinghouse’s image to

16 generate revenue and drive traffic. A right of publicity claim does not require more. For much the same

17 reason, YouTube’s reliance on Perfect 10, Inc. v. Google, Inc., 2010 WL 9479060 (C.D. Cal. July 30,

18 2010), is misguided. Unlike here, Google did not involve an allegation that Google had sold ads to

19 fraudsters that actually used the offending likeness. 2010 WL 9479060, at *13 (deeming allegation that

20 Google “provided the advertising” on websites that used names or likenesses as insufficient).

21                 2.      Ripple’s UCL claim is viable.

22         Ripple’s UCL claim alleges unlawful, fraudulent, and unfair business practices by YouTube.

23 Compl. ¶¶ 90 (unlawful prong supported by trademark infringement and right of publicity claims), 91-96

24 (fraudulent prong supported by YouTube’s substantial assistance to hacked accounts), 97 (unfair prong

25 supported by the same).

26         As an initial matter, because Ripple’s contributory trademark infringement and right of publicity

27 claims are not barred by Section 230, a derivative UCL claim predicated on either of these causes of action

28

                                                      23
                                      OPPOSITION TO MOTION TO DISMISS
                                            CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 29 of 31



 1 is viable. See, e.g., Fraley, 830 F. Supp. 2d at 812 (holding UCL claim is viable where statutory right of

 2 publicity claim under Civil Code § 3344 is not barred by Section 230).

 3          YouTube also advances a categorical rule that theories of “vicarious liability” can never serve as

 4 predicates to the UCL’s unlawful prong. Mot. at 12-13 (citing Perfect 10, 494 F.3d at 808). But this is

 5 not the law. As just one example, the California Supreme Court has held that California’s False

 6 Advertising Law (FAL) “incorporates the concept of principal-agent liability.” Ford Dealers Ass’n v.

 7 Dep’t of Motor Vehicle, 32 Cal.3d 347, 361 (1982). Because a violation of the FAL also gives rise to a

 8 claim under the UCL’s unlawful prong, Cal. Bus. & Prof. Code § 17200, the California Supreme Court’s

 9 decision in Ford Dealers precludes YouTube’s proposed categorical rule. Unsurprisingly, then, courts in

10 this District—both before and after the Ninth Circuit’s decision in Perfect 10—have found liability under

11 the UCL on theories of secondary and vicarious liability. See, e.g., Ray v. BlueHippo Funding, LLC, 2008

12 WL 1995113, at *4 (N.D. Cal. May 6, 2008) (recognizing aiding and abetting theory of liability as viable

13 UCL predicate); McKay v. Hageseth, 2007 WL 1056784, 3 (N.D. Cal. Apr. 6, 2007) (holding plaintiff

14 stated a UCL claim on an aiding and abetting theory); see also Rivas v. Physician Labs., Inc., 2018 WL

15 6133722, at *12 (C.D. Cal. Oct. 24, 2018) (holding UCL claims may be premised on vicarious liability).

16          The sounder interpretation of Perfect 10 and the California Court of Appeals decision on which it

17 relies, Emery v. Visa Int’l Serv. Ass’n, 95 Cal. App. 4th 952 (2002), is that a theory of “vicarious liability”

18 can support a UCL claim so long as the defendant’s liability is “based on his personal ‘participation in the

19 unlawful practices’ and ‘unbridled control’ over the practices” at issue, id. at 960. See also People v.

20 Toomey, 157 Cal. App. 3d 1, 15 (1984) (“But if the evidence establishes defendant’s participation in the

21 unlawful practices, either directly or by aiding and abetting the principal, liability under sections 17200

22 and 17500 can be imposed.”). Thus, in Emery, where Visa lacked any agency relationship with the alleged

23 third-party wrongdoers, no claim would lie under the UCL. Id. Likewise, in Perfect 10, where Visa

24 “merely process[ed] credit card payments,” a UCL claim could not rest on secondary or vicarious liability.

25 494 F.3d at 809.

26          In contrast, Ripple has alleged YouTube’s “personal participation” in the unlawful practice of

27 trademark infringement and misappropriation of Mr. Garlinghouse’s likeness: YouTube sold ads that

28 directly infringed on Ripple’s marks and misappropriated Mr. Garlinghouse’s image and name; YouTube

                                                    24
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
              Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 30 of 31



 1 had actual knowledge of infringement, but failed to act; and YouTube materially contributed to the Scam

 2 by verifying accounts as legitimate and official. Compl. ¶¶ 9-10 (discussing YouTube’s aiding and

 3 abetting); 91 (alleging YouTube’s substantial assistance), 95 (same). By alleging YouTube’s “personal

 4 participation in the unlawful practices” Ripple differentiates this case from Emery and Perfect 10, which

 5 have little applicability.

 6          Finally, YouTube argues that Ripple’s UCL claim for “fraudulent” conduct fails because Ripple

 7 does “not allege that they actually relied on any fraudulent statements.” Mot. at 13 (citing and discussing

 8 In re Tobacco II Cases, 46 Cal. 4th 298, 326 (2009)). However, the California Supreme Court’s holding

 9 in In re Tobacco was, by its own terms, limited to a “fraud theory involving false advertising and

10 misrepresentations to consumers.” 46 Cal. 4th at 325 n.17. But claims under the UCL’s fraudulent prong

11 are not limited to such theories and “apply to business practices that do not arise out of misleading

12 advertising.” Gaab & Reese, Rutter Cal. Practice Guide: Civil Procedure Before Trial at ¶ 14:117 (citing

13 Podolsky v. First Healthcare Corp., 50 Cal. App. 4th 632, 649 (1996)). Here, Ripple’s fraud claim is, at

14 least in part, premised on YouTube’s “substantial assistance and encouragement to hacked accounts

15 perpetrating the Scam.” Compl. ¶ 91. This includes, but is not limited to, “hosting, displaying,

16 recommending, and developing in part the hacked accounts and their videos.” Id. ¶ 94. Because Ripple’s

17 fraud claim is not premised entirely on false advertising and misrepresentations, the reliance limitation

18 established in In re Tobacco is inapposite.

19 IV.      CONCLUSION

20          For the foregoing reasons, YouTube’s Motion to Dismiss should be denied in full. Each of

21 Ripple’s three claims is viable and should proceed to discovery. Ripple’s contributory trademark

22 infringement claim adequately alleges that YouTube knew, should have known, or was otherwise willfully

23 blind to the infringement occurring on its platform. YouTube concedes that the remainder of the claim is

24 well-pleaded. Ripple’s right of publicity and UCL claim are adequately supported by allegations that

25 YouTube used Mr. Garlinghouse’s likeness to sell ads and otherwise directly participated in the unlawful

26 conduct alleged. Nor can YouTube escape liability for Ripple’s state law claims by invoking Section 230:

27 because it “help[ed] to develop unlawful content . . . it contribute[d] materially to the alleged illegality of

28 the conduct.” YouTube thus forfeited Section 230’s protections.

                                                    25
                                    OPPOSITION TO MOTION TO DISMISS
                                          CASE NO. 20-cv-2747-LB
            Case 3:20-cv-02747-LB Document 29 Filed 09/08/20 Page 31 of 31



 1

 2
     Dated: September 8, 2020                 Respectfully Submitted,
 3
                                          By: /s/ Menno Goedman
 4
                                              Menno Goedman (SBN: 301271)
 5                                            mgoedman@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
 6                                            1401 New York Ave. NW
                                              Washington, DC 20005
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                26
                                OPPOSITION TO MOTION TO DISMISS
                                      CASE NO. 20-cv-2747-LB
